       Case 4:20-cr-06002-SAB       ECF No. 96     filed 04/14/20   PageID.343 Page 1 of 2




 1   Jeremy Sporn
     Federal Defenders of Eastern Washington & Idaho
 2   306 E. Chestnut Ave.
     Yakima, WA 98901
 3   (509) 248-8920
 4
     Attorney for Defendant
 5
                           UNITED STATES DISTRICT COURT
 6                        EASTERN DISTRICT OF WASHINGTON
                              The Honorable Stanley A. Bastian
 7
 8   United States of America,
 9
                                      Plaintiff,         No. 4:20-CR-6002-SAB-1
10
           v.                                            Notice of Certification
11
     Jose M. Lopez Orduno,
12
                                   Defendant.
13
14
            Please take notice that undersigned counsel mailed copies of the following
15
     documents to the defendant, on April 8, 2020. Counsel mailed the documents due to
16
17   current restrictions on social contacts.

18         Redacted Superseding Indictment
19
           Penalty Slip - Superseding
20
21
22   Dated: April 14, 2020

23
24
25

     Notice of Certification: 1
       Case 4:20-cr-06002-SAB     ECF No. 96    filed 04/14/20   PageID.344 Page 2 of 2




 1
                                                  By s/ Jeremy B. Sporn
 2                                                   Jeremy B. Sporn
 3                                                   4779310, New York
                                                     Federal Defenders of Eastern
 4                                                   Washington and Idaho
                                                     306 East Chestnut Avenue
 5                                                   Yakima, Washington 98901
                                                     (509) 248-8920
 6                                                   (509) 248-9118 fax
                                                     Jeremy_Sporn@fd.org
 7
 8
 9
                                     Certificate of Service
10
11         I hereby certify that on April 14, 2020, I electronically filed the foregoing with
12   the Clerk of the Court using the CM/ECF System, which will send notification of such
13   filing to the following: Stephanie A. Van Marter, Assistant United States Attorney.
14
                                                  s/ Jeremy B. Sporn
15                                                Jeremy B. Sporn
16
17
18
19
20
21
22
23
24
25

     Notice of Certification: 2
